Title: Giacomo Raggi to James Madison, 1 December 1830
From: Raggi, Giacomo
To: Madison, James


                        
                            
                                Monsieur
                            
                            
                                
                                    Charlottesville
                                
                                 le 1er. Décembre 1830
                            
                        
                        
                        De New-York j’eus l’honneur de vous addresser une lettre de Monsieur le Général la Fayette, et je serais charmé
                            de savoir que vous l’avez reçue.
                        Si je ne craignais pas d’abuser de vos momens, je prendrais la liberté de vous dire, que lorsque j’étais ici
                            on proposa d’ériger une Statue de Marbre en honneur de l’<en> Monsieur Thomas Jefferson. la dépense en aurait été faite par
                            subscription, et en attendant huit ou neuf des Professeurs Signèrent pour un somme de cent piastres (dollars) chacun. Je
                            partis pour l’Europe, j’ai été en Italie et en France pour remplir l’obligation volontaire à laquelle je m’étais engagé
                            qu’enfin en France j’ai trouvé la personne capable de remplir les conditions contenues dans le préambule de la
                            Suscription; c’est Monsieur David membre de L’Institut National, recomandé par le même Mr. la Fayette dans les termes
                            suivans "Mr. David, a member of the Institute, is in my humble opinion the best living Sculptor in France he is among the
                            artists in the highest esteem"
                        Attaché à la mémoire d’un des premiers caracteres des Etats unis; Credule jusqu’à la bonhommie, j’ai fait plus
                            d’un voyage, j’ai fait des dépenses considerables, j’arrive à Charlottesville, et à mon grave étonnement, je trouve que la
                            suscription commencée à l’université, avait été oubliée, et Jefferson n’était plus. je ne pense pas qu’on ait voulu se
                            jouer de la crédulité d’un pauvre étranger, mais que ce soit plutôt un effet naturel à l’homme d’oublier les bienfaiteurs
                            du genre humain lorsqu’ils ne sont plus "Ingrata patria ne < > quid" Il n’y a que le Venerable Madison qui puisse
                            éveiller l’apathie nationale pour honorer la mémoire d’un grand homme. je sais que les monumens qu’on élève ne sont
                            d’aucune utilité aux morts, mais ils sont un encouragement pour les vivans; de même que la violation des tombeaux est un
                            sacrilège contre la civilisation et non  pour les cendres des trépassés je finis d’abuser de votre patience; par un paragraphe
                            du Général la Fayette
                        "I see that Mr. Raggi is sensible of the precious necessity of collecting a greater number of subscribers, among whom as I
                            have united to my friend Mr. Madison, I should be proud and happy to see my name placed"
                        Thomas Jefferson n’appartient pas seulement à la Virginie, mais a tous les états-unis, mais au monde civilisé
                            et à la posterité. Jjai l’honneur d’être avec un très-profond respect Monsieur, votre très-humble et très obt. Sr
                        
                        
                            
                                Giacomo Raggi
                            
                        
                    
   
                            [The following translation has not been confirmed by an authoritative foreign language translator:]

                        
   From New York, I had the honor to address a letter from Gen. Lafayette to you, and I should be [ ] to know
                            that you received it.

                        
   If I were not afraid of wasting your time, I should take the liberty of telling you, that when I was here,
                            there was a proposal for erecting a marble statue in honor of Ex-President Jefferson. The expense was to be paid by
                            subscription; and in the meantime eight or nine of the professors signed up for a sum of a hundred dollars each. I left
                            for Europe; I was in Italy and France, in order to fulfill the voluntary obligation which I had taken upon myself, that
                            [still depending from "telling you" ]finally in France I found the person able to fulfill the conditions contained in the
                            preamble of the Subscription list; it is M. David, a member of the National Institute, recommended by M. Lafayette
                            himself, in the following terms: [English in original]

                        
   Attached to the memory of one of the first characters of the United States; credulous to the point of
                            simplicity; I made more than one trip, I made considerable expenditures, I have arrived in C. and, to my serious
                            astonishment, I find that the subscription begun at the University had been forgotten, and Jefferson was no more. I don’t
                            think that people were trying to amuse themselves with the credulity of a poor foreigner, rather that it is a natural
                            effect with man to forget the benefactors of the human race, when they are no more. "The ungrateful homeland [ ] nothing [
                            ]." It is only the venerable Madison who would be able to awaken the national apathy in order to honor the memory of a
                            great man. I know that the monuments people put up are of no use to the dead, but they are an encouragement to the living;
                            just as the violation of tombs is a sacrilege against civilization [ ] for the ashes of the dead. I will finish abusing
                            your patience with a paragraph from Ge. Lafayette [English in original]

                        
   Thomas Jefferson does not belong to Virginia alone, but to all the United States, but to the civilized world
                            and to posterity.

                        